DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/424,846) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/424,846, all further correspondence regarding the instant application should be directed to the Examiner.

Claimed Foreign Priority
Acknowledgment is made of (1) Applicant’s claim for foreign priority based on an applications filed in Japan on January 23, 2019 (2019-009558 and 2019-009589) and November 18, 2019 (2019-207634); and (2) certified copies of papers required by 37 C.F.R. § 1.55.

Information Disclosure Statement (IDS)
The IDS filed July 21, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Drawings
37 C.F.R. § 1.84(q) recites “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.”  Figs. 7, 9, 12–14, items 45, 130, 1300A, 1300B are reference characters that do not indicate a surface or cross section on which it is placed.  Thus, the drawings are objected to under 37 C.F.R. § 1.84(q) for failing to include lead lines for each reference character.  See Figs. 7, 9, 12–14, items 45, 130, 1300A see also see also 37 C.F.R. § 1.84(r) (reciting “[a]rrows may be used at the ends of lines, provided that their meaning is clear, as follows: (1) On a lead line, a freestanding arrow to indicate the entire section towards which it points.”).
37 C.F.R. § 1.84(p)(4) recites “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.”  The drawings are objected to under 37 C.F.R. § 1.84(p)(4) for including reference characters that designate different parts.  Notably, items 45, 130, 1300A, 1300B each appear to designate different parts.  For example, fig. 6 identifies item 1300A as a “Node system” including items 30A, 40, 150A, 154A.  Fig. 7, however, identifies item 1300A as including steps S720–S724 and S731–S733.  Fig. 8 identifies item 1300A as a “Node system” including items 30-1A, 30-2A, 30-3A, 150A, 40A, 154A.  Items 45, 130, 1300B by analogy.
37 C.F.R. § 1.84(p)(5) recites “Reference characters not mentioned in the description shall not appear in the drawings.”  The drawings are objected to under 37 C.F.R. § 1.84(p)(5) for including reference characters not mentioned in the description.  See, e.g., fig. 14, items S1411B, S1412B.
37 C.F.R. § 1.83(a) recites 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).

The drawings are objected to under 37 C.F.R. § 1.83(a) for including unlabeled rectangular boxes.  See all boxes of fig. 10.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following is a quotation of 37 C.F.R. § 1.57(e): 
Other material (“Nonessential material”) may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications. An incorporation by reference by hyperlink or other form of browser executable code is not permitted.

The Specification is objected to under § 1.57(e) because it contains an embedded hyperlink and/or other form of browser-executable code.  See Spec. ¶ 3 (reciting “[NPL 1] https://bitcoin.org/bitcoin.pdf.”).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.
37 C.F.R. § 1.72(a) recites “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible.”  
The title of the invention is objected to under § 1.72(a) for failing to be as specific as possible.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “TEMPER-EVIDENCE PROCESSING BY COMPARING UPDATED OBJECTS.”
The lengthy Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the Specification.

Provisional Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).1  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/424,836 (‘836 App.) in view of XXX.  
Regarding claims 1 and 5 of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
Copending ‘836 App.
Claim 1: A data management system comprising: 







a plurality of request execution units included in a plurality of node systems of a second computer system that communicates with one or a plurality of first computer systems, 
wherein a request issuing unit included in the first computer system issues a state update request in which a target is specified, 












































one or a plurality of tamper-evidence execution units;
in each node system, the request execution unit, for each state update request, 
	executes state update processing of updating an object that is data representing a state of the target specified in the state update request, and 
	returns a response indicative of completion of the state update request without executing tamper-evidence processing, 
the tamper-evidence execution unit executes tamper-evidence processing of detecting whether, for each of one or more common completion requests of one or a plurality of update completion requests, 
the updated object is tampered with by comparing updated objects of the plurality of node systems or summaries thereof, 
the update completion request is a state update request for which the execution of the state update processing has been completed, and 
the common completion request is an update completion request that is common among two or more node systems of the plurality of node systems.
Claim 1: A data management system comprising: 
	one or a plurality of context addition units; and 
	one or a plurality of conflict determination units, 
	wherein one or a plurality of first computer systems include one or a plurality of request issuing units, 
	a plurality of node systems of a second computer system that communicates with one or a plurality of first computer systems include a plurality of request execution units, 
	the request issuing unit in the first computer system issues a status update request, 
	the status update request being input to an ordering system, 
	the state update request includes an argument group including one or more arguments and a processing content that is a description representing a content of state update processing using the argument group or a link to the description, 
	the state update processing is processing of updating, for each of one or more targets, an object that is data representing a state of the target, the ordering system is composed of one or a plurality of partitions and is a system that guarantees total ordering for each partitions, 
	the context addition unit adds a context that is a description for identifying one or more targets to the state update request, for each node system, each time the status update request is output from the ordering system, 
	the conflict determination unit identifies the one or more targets from the context of the state update request, and performs a conflict determination for determining whether the identified one or more targets conflict with one or more targets specified in one or more status update requests being executed in the node system, and 
	when a result of the conflict determination is that there is no conflict, the request execution unit in the node system executes the state update request.

Claim 10: The data management system according to claim 1, comprising 
	one or a plurality of tamper-evidence execution units, 	wherein in each node system, the request execution unit, for each state update request, 
	executes state update processing of updating an object that is data representing a state of the target specified in the state update request, and 
	returns a response indicative of completion of the state update request without executing tamper-evidence processing, 
	the tamper-evidence execution unit executes tamper-evidence processing of detecting whether, for each of one or more common completion requests of one or a plurality of update completion requests, the updated object is tampered with by comparing updated objects of the plurality of node systems or summaries thereof,
	the update completion request is a state update request for which the execution of the state update processing has been completed, and 
	the common completion request is an update completion request that is common among two or more node systems of the plurality of node systems.
Claim 5. A data management method comprising: 
	






	
	in each of a plurality of node systems of a second computer system that communicates with one or a plurality of first computer systems, 
	













































	for each state update request which is issued by the first computer system and in which a target is specified, 
	executing state update processing of updating an object that is data representing a state of the target specified in the state update request; 
	
	returning a response indicative of completion of the state update request without executing tamper-evidence processing; and 
	executing tamper-evidence processing of detecting whether, for each of one or more common completion requests of one or a plurality of update completion requests, the updated object is tampered with by comparing updated objects of the plurality of node systems or summaries thereof, 
	
	the update completion request being a state update request for which the execution of the state update processing has been completed, and 
	the common completion request being an update completion request that is common among two or more node systems of the plurality of node systems.
Claim 1: A data management system comprising: 
	one or a plurality of context addition units; and 
	one or a plurality of conflict determination units, 
	wherein one or a plurality of first computer systems include one or a plurality of request issuing units, 
	a plurality of node systems of a second computer system that communicates with one or a plurality of first computer systems include a plurality of request execution units, 
	the request issuing unit in the first computer system issues a status update request, 
	the status update request being input to an ordering system, 
	the state update request includes an argument group including one or more arguments and a processing content that is a description representing a content of state update processing using the argument group or a link to the description, 
	the state update processing is processing of updating, for each of one or more targets, an object that is data representing a state of the target, the ordering system is composed of one or a plurality of partitions and is a system that guarantees total ordering for each partitions, 
	the context addition unit adds a context that is a description for identifying one or more targets to the state update request, for each node system, each time the status update request is output from the ordering system, 
	the conflict determination unit identifies the one or more targets from the context of the state update request, and performs a conflict determination for determining whether the identified one or more targets conflict with one or more targets specified in one or more status update requests being executed in the node system, and 
	when a result of the conflict determination is that there is no conflict, the request execution unit in the node system executes the state update request.

Claim 10: The data management system according to claim 1, comprising 
	one or a plurality of tamper-evidence execution units, 	wherein in each node system, the request execution unit, for each state update request, 
	executes state update processing of updating an object that is data representing a state of the target specified in the state update request, and 
	returns a response indicative of completion of the state update request without executing tamper-evidence processing, 
	the tamper-evidence execution unit executes tamper-evidence processing of detecting whether, for each of one or more common completion requests of one or a plurality of update completion requests, the updated object is tampered with by comparing updated objects of the plurality of node systems or summaries thereof,
	the update completion request is a state update request for which the execution of the state update processing has been completed, and 
	the common completion request is an update completion request that is common among two or more node systems of the plurality of node systems.

	
This is a provisional nonstatutory double patenting rejection.

Means-plus-Function Language
The following is a quotation of 35 U.S.C. § 112(f): 
ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with § 112(f). The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
The instant application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a plurality of request execution units” (claim 1, line 4);2 
“a request issuing unit” (claim 1, line 8);3 and
“the tamper-evidence execution unit” (claim 1, line 19).
Since the claim limitations invoke § 112(f), claims 1–4 have been interpreted to cover the corresponding structure described in the Specification that achieves the claimed function, and equivalents thereof.  The Examiner interprets the corresponding structure described in the Specification that achieves the claimed function as being “a microprocessor such as a CPU (Central Processing Unit).”  Spec. ¶ 22.
If Applicant does not intend to have the claim limitations treated under § 112(f), Applicant may amend the claims so that they will clearly not invoke § 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of § 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011) (available at https://www.govinfo.gov/content/pkg/FR-2011-02-09/pdf/2011-2841.pdf).

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 1–5 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably,
(1) claim 1, line 8, “the first computer system” lacks clear antecedent basis.  See MPEP § 2173.05(e).  The Examiner is uncertain as to which first computer system among “one or a plurality of first computer systems” (claim 1, line 6) the first computer system refers to.  See id. § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  Claim 5, line 5 by analogy.
(2) claim 1, lines 11–12 “in each node system, the request execution unit, for each state update request, executes . . . “ adds ambiguity to the claim because the Examiner is uncertain whether (a) each node system of the second computer system (claim 1, line 5) executes or (b) the request execution unit included in the first computer system (claim 1, line 8) executes.
(3) claim 1, line 19, “the tamper-evidence execution unit” lacks clear antecedent basis.  The Examiner is uncertain as to which tamper-evidence execution unit among “one or a plurality of tamper-evidence execution units” (claim 1, line 2) the tamper-evidence execution unit refers to.  
(4) claim 1, lines 20–22 “for each of one or more common completion requests of one or a plurality of update completion requests” adds ambiguity to the claim because the Examiner is uncertain whether the one or a plurality of update completion requests correspond to the completed state update requests from claims 13–18 or not.
(5) claim 1, lines 22–24 adds ambiguity to the claim because the Examiner is uncertain whether (3A) “the updated object is tampered with by comparing (a) updated objects of the plurality of node systems or (b) summaries thereof”; or (3B) “the updated object is tampered with by comparing updated objects of the (a) plurality of node systems or (b) summaries thereof”.  Claim 5, lines 15–17 by analogy.
(6) claim 1, line 25, “the updated completion request” lacks clear antecedent basis.  The Examiner is uncertain as to which updated completion request among “one or a plurality of update completion requests” (claim 1, line 21) the updated completion request refers to.  Claim 5, line 18 by analogy.
(7) claim 1, line 28, “the common completion request” lacks clear antecedent basis.  The Examiner is uncertain as to which common completion request among “one or a plurality of common completion requests” (claim 1, line 20) the common completion request refers to.  Claim 5, line 21 by analogy.
(8) claim 2, line 2, “the object representing the state of the specified target” lacks clear antecedent basis.  
(9) claim 2, line 3, “the specified target” lacks clear antecedent basis.  
(10) claim 2, line 4, “the state” lacks clear antecedent basis.  The Examiner is uncertain as to whether the state refers to the state update request from claim 1, line 9; state update processing from claim 1, line 13; state update request from claim 1, line 25; or state of the specified target at claim 2, line 2.
(11) claim 2, line 10, “the latest common generation” lacks clear antecedent basis.  
(12) claim 2, line 10, “the latest generation information” lacks clear antecedent basis.  
(13) claim 3, line 2, “the specified target” lacks clear antecedent basis.  
(14) claim 3, line 7, “the updated object summary” lacks clear antecedent basis.  
(15) claim 3, line 15, “the common updated object summary” lacks clear antecedent basis.  The Examiner is uncertain as to which common updated object summary among “at least one common updated object summary” (claim 3, line 11) is being referred to.
(16) claim 3, line 17, “the common updated object” lacks clear antecedent basis.  
(17) claim 3, line 18, “the common updated objects of the plurality of node system” lacks clear antecedent basis.  
(18) claim 4, line 2, “the object representing the state of the specified target” lacks clear antecedent basis.  
(19) claim 4, line 4, “the state” lacks clear antecedent basis.  The Examiner is uncertain as to whether the state refers to the state update request from claim 1, line 9; state update processing from claim 1, line 13; state update request from claim 1, line 25; or state of the specified target at claim 4, line 2.
(20) claim 4, line 6, “the latest common generation” lacks clear antecedent basis.  

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. § 103 as being obvious over Sreedhar et al. (US 2020/0174968 A1; filed Nov. 29, 2018) in view of Mokhasi (US 2018/0053182 A1; filed Aug. 18, 2016).
Regarding claim 1, while Sreedhar teaches a data management system (fig. 2B, item 250) comprising: 
one or a plurality of tamper-evidence execution units (“the application of the client 260” at ¶ 103); and 
a plurality of request execution units included in a plurality of node systems (fig. 2B, item 281) of a second computer system (fig. 2B, items 281–284) that communicates with one or a plurality of first computer systems (fig. 2B, item 260), 
wherein a request issuing unit (“the SDK of the client 260” at ¶ 102; “a supported software development kit (SDK), such as NODE, JAVA, PYTHON, and the like” at ¶ 101) included in the first computer system issues a state update request (fig. 2B, item 291) in which a target (“the transaction flow may include a transaction proposal” at ¶ 100; “the client signature” at ¶ 100; “The proposal is a request to invoke a chaincode function so that data can be read and/or written to the ledger (i.e., write new key value pairs for the assets)” at ¶ 101) is specified, 
in each node system, the request execution unit, for each state update request (fig. 2B, item 291), 
executes state update processing (steps (a)–(c) at ¶ 102; “The endorsing peer node 281 may take the transaction proposal inputs as arguments to the invoked chaincode function. The chaincode is then executed against a current state database to produce transaction results including a response value, read set, and write set” at ¶ 102) of updating an object that is data representing a state of the target (¶ 102) specified in the state update request, and 
returns a response (fig. 2B, item 292; “In 292, the set of values along with the endorsing peer node’s 281 signature is passed back as a proposal response 292 to the SDK of the client 260 which parses the payload for the application to consume.” at ¶ 102) indicative of completion of the state update request without executing tamper-evidence processing (¶ 102 does not disclose tamper-evidence processing), 
the tamper-evidence execution unit executes tamper-evidence processing (¶ 103) of detecting whether, for each of one or more common completion requests (fig. 2B, item 292) of one or a plurality of update completion requests (fig. 2B, item 292), the updated object is tampered with by comparing updated objects of the plurality of node systems or summaries thereof (¶ 103), 
the update completion request is a state update request (¶ 103) for which the execution of the state update processing has been completed (at ¶ 102),
the common completion request is an update completion request (¶ 103), Sreedhar does not teach the common completion request that is common among two or more node systems of the plurality of node systems.
Mokhasi teaches a request (“A copy of a blockchain (a public ledger of cryptocurrency transactions)” at ¶ 43) that is common among two or more node systems (fig. 1, items 118A–E) of a plurality of node systems (fig. 1, items 118A–E).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sreedhar’s common completion request to be common among two or more node systems of the plurality of node systems as taught by Mokhasi “[t]o authenticate the transaction.”  Mokhasi ¶ 44.
Regarding claim 5, Sreedhar teaches a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: US-10515391-B2; US-10475034-B2; US-20090022315-A1; US-20160267273-A1; 
Yamada et al., What’s so Different about Blockchain? – Blockchain is a Probabilistic State Machine –, 2016 IEEE 36th International Conference on Distributed Computing Systems Workshops, pp. 168–75 (2016); and
Sarmah, Understanding Blockchain Technology, Computer Science and Engineering 2018, pp. 23–29 (2018).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
        2 The Examiner notes although the “plurality of request execution units” are included in “a pluraity of node systems of a second computer system that communicates with one or a pluraity of first computer systems,” such modification are not sufficient structures or materials for achieving the specified functions by the plurality of request execution units.  See MPEP § 2181(I)(C). 
        3 The Examiner notes although the “request issuing unit” is included in a “first computer system,” such modification is not a sufficient structure or material for achieving the specified functions by the plurality of request execution units.  See id.